Citation Nr: 0106974	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  93-19 193	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left foot injury, including left foot fasciitis.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for a left inguinal 
hernia, post-operative.

4.  Entitlement to service connection for disability of the 
hands, manifested by tingling.

5.  Entitlement to service connection for fungus of the right 
great toe.

6.  Entitlement to a rating in excess of 10 percent for 
emphysema.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964 and from December 1990 to July 1991.  He had service in 
Southwest Asia during the Persian Gulf War.

This case was previously before the Board of Veterans' 
Appeals (Board) on two occasions, the last time in July 1995.  
Each time, it was remanded for further development of the 
record.  It has since been returned to the Board for further 
appellant consideration.


REMAND

In August 1993, the veteran had a hearing at the RO before a 
traveling member of the Board who is no longer employed by 
the Board.  The law states that the Board member who conducts 
a hearing on appeal must participate in making the final 
determination of the claim.  38 U.S.C.A. § 7107(c) (West 
1991); 38 C.F.R. § 20.707 (2000).  Therefore, the Board 
contacted the veteran and asked whether he wanted to attend 
another hearing before a member of the Board who would 
participate in the decision.  The veteran responded in the 
affirmative.

The veteran maintains that his disabilities, including 
disability of the hands, manifested by tingling, had their 
onset in or as a result of his participation in the Persian 
Gulf War.  VA compensation benefits may be paid to a Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses) that-- (1) became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) became 
manifest to a degree of 10 percent or more within the 
presumptive period prescribed under subsection 38 U.S.C.A. 
§ 1117(b).  38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 
3.317.  In arriving at its decisions in this case, it does 
not appear that the RO considered the potential applicability 
of the foregoing provisions.

In regard to the claim of entitlement to an increased rating 
for emphysema, the Board notes that the veteran has been 
treated for various respiratory problems as late as May 1999 
but that he has not had a VA examination to evaluate his 
service-connected emphysema since August 1996.  

The RO's August 1992 decision on appeal, which granted 
entitlement to service connection for emphysema, was an 
initial rating award.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation." When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In arriving at its decisions in 
this case, it does not appear that the RO considered the 
potentially applicability of "staged ratings" with respect 
to the rating for emphysema.

Finally, the Board notes that there was a recent change in 
the law which was very significant.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, that law eliminated the concept of a well-
grounded claim, redefined the obligations of the VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
change in the law was applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for the 
following disabilities:  the residuals of 
a left foot injury, including left foot 
fasciitis; hearing loss disability; a 
left inguinal hernia, post-operative; 
disability of the hands, manifested by 
tingling; and fungus of the right great 
toe.  Such information should also be 
requested with respect to the issue of 
entitlement to a rating in excess of 10 
percent for emphysema.  After obtaining 
any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a hearing at the RO before a 
traveling member of the Board.

3.  When the foregoing actions have been 
completed, the veteran should be afforded 
a VA respiratory examination to determine 
the extent of his service-connected 
emphysema.  All tests and studies should 
be performed, including, but not limited 
to, pulmonary function tests.  Any 
indicated consultations should also be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  To the extent possible, the 
examiner should differentiate the 
symptoms of the veteran's emphysema from 
any other respiratory disability found to 
be present.  The rationale for all 
opinions must be set forth.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for the following 
disabilities:  the residuals of a left 
foot injury, including left foot 
fasciitis; hearing loss disability; a 
left inguinal hernia, post-operative; 
disability of the hands, manifested by 
tingling; and fungus of the right great 
toe.  The RO should also readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for emphysema..  In 
so doing, the RO must consider the 
potential applicability of 38 U.S.C.A. 
§ 1117 (West Supp. 2000) and 38 C.F.R. § 
3.317, as well as the potential 
applicability of "staged ratings" noted 
in Fenderson.  The RO must also ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
F. JUDGE FLOWERS
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


